Acheson, J.
Mr. Blumenstiel, in his treatise on the Law and Practice in Bankruptcy, at page 452, says:
“If, however, the time stipulated in the resolutions for the payment of the composition has passed, the court will not restrain any action brought by a creditor who may seek to recover his whole debt, notwithstanding the settlement. The debtor, in such a case, will be left to interpose such defense by pleading the resolutions, or otherwise, as he may deem advisable.”
This doctrine is reasonable, and is fully supported by the authorities cited by this author, one of which is a decision of the late Judge Ketcham. In re Lytle, 14 N. B. R. 457; In the analogous case of an execution against a discharged bankrupt it is held that me bankrupt court will not interfere by injunction, (Penny v. Taylor, 10 N. B. R. 200,) nor will the bankrupt court protect, by injunction, the vendee of the bankrupt’s property sold by the assignee from hostile claims. Adams v. Crittenden, 17 Fed. Rep. 42. In the present case it is not to be doubted that the state courts will give proper effect to the composition in bankruptcy.
And now, May 14, 1884, the motion for an injunction is dismissed without prejudice to the right of the bankrupt to set up the composition in bankruptcy by plea or otherwise.